Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-15, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed August 28, 2019 amends claims 1-15. Claims 1-15 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on April 24, 2018(PCT/EP2018/060417) and October 28, 2017(DE 102017109138.6).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/22/21, 8/27/21 and 10/28/19 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit”, “checking unit”, “source unit”, “heating unit”, “display unit”, in claims 1-2, 6, 8-9, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satzky (US 2010/0245849 A1) (hereinafter Satzky) in view of Bony (US 2015/0003098 A1) (hereinafter Bony).

               Regarding claim 1, Satzky discloses an optical acquisition device for a motor vehicle (Fig. 1, para 47, optical sensor 100, light source 20, detector 50), comprising: 
a housing of the optical acquisition device, in which a light source unit of the optical acquisition device is arranged (para 51, housing 60, outlet region 61, light pulses 22 from light source 20 have to pass in an outward direction, and light pulses 26 reflected by an object 10), 
wherein light beams are emitted by the light source unit through a housing part of the housing into surroundings of the motor vehicle (para 53, optical sensor 100 monitored all around, over entire angular range of 360.degree, para 57, light beam is transmitted obliquely from base or from upper plane).
Satzky specifically fails to disclose a checking unit, by which a functional state of the housing is checkable, and when an actual functional state of the housing deviating from a reference functional state of the housing is detected, a control signal is generated.
In analogous art, Bony discloses a checking unit, by which a functional state of the housing is checkable, and when an actual functional state of the housing deviating from a reference functional state of the housing is detected, a control signal is generated (para 50, reflector 5.1 is deflected in one direction due to the arrangement of the second reflector 5.1 described above, which deviating from main radiation direction s of the lamp module 1, para 17, light radiation reflected by means of the optical component deviating from a main radiation direction of lamp module, para 34, vehicle headlight 1.1 comprises a housing 1.1.1, the lamp module 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for the detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate a running light distribution  as taught by Bony to use emitted light radiation is able to be deflected in such a way that a depiction of the at least one light source unit is able to be generated outside of the running light distribution [Bony, paragraph 0015].
Regarding claim 2, Satzky fails to discloses the optical acquisition device according to claim 1, wherein the functional state of the housing part is checkable by the checking unit, and when an actual functional state of the housing part deviating from a reference functional state of the housing part is detected, a control signal is generated.
In analogous art, Bony discloses the optical acquisition device according to claim 1, wherein the functional state of the housing part is checkable by the checking unit, and when an actual functional state of the housing part deviating from a reference functional state of the housing part is detected, a control signal is generated (para 50, reflector 5.1 is deflected in one direction due to the arrangement of the second reflector 5.1 described above, which deviating from main radiation direction s of the lamp module 1, para 17, light radiation reflected by means of the optical component deviating from a main radiation direction of lamp module, para 34, vehicle headlight 1.1 comprises a housing 1.1.1, the lamp module 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate a running light distribution  as taught by Bony to use emitted light radiation that deflects a part of the emitted light radiation to generate outside of the running light distribution  to an illumination device of a motor vehicle [Bony, Abstract].
Regarding claim 3, Satzky fails to disclose the optical acquisition device according to claim 1, wherein the housing part removed from the housing is an actual functional state deviating from the reference functional state.
In analogous art, Bony discloses the optical acquisition device according to claim 1, wherein the housing part removed from the housing is an actual functional state deviating from the reference functional state (para 50, reflector 5.1 is deflected which deviating from main radiation direction s of the lamp module 1, para 17, light radiation reflected by optical component deviating from a main radiation direction of lamp module, para 34, vehicle headlight 1.1 comprises housing 1.1.1, lamp module 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for the detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate a running light distribution  as taught by Bony to use emitted light radiation is able to be deflected in such a way that a depiction of the at least one light source unit is able to be generated outside of the running light distribution [Bony, paragraph 0015].
Regarding claim 4, Satzky discloses the optical acquisition device according to claim 1, wherein a fracture and/or a crack of the housing part is an actual functional state deviating from the reference functional state.
In analogous art, Bony discloses the optical acquisition device according to claim 1, wherein a fracture and/or a crack of the housing part is an actual functional state deviating from the reference functional state (para 50, reflector 5.1 is deflected which deviating from main radiation direction s of the lamp module 1, para 17, light radiation reflected by optical component deviating from a main radiation direction of lamp module, para 34, vehicle headlight 1.1 comprises housing 1.1.1, lamp module 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for the detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate a running light distribution  as taught by Bony to use emitted light radiation that deflects a part of the emitted light radiation to generate outside of the running light distribution  to an illumination device of a motor vehicle [Bony, Abstract].
Regarding claim 5, Satzky discloses the optical acquisition device according to claim 1, wherein the housing and/or the housing part at least regionally comprises at least one electrically conductive element integrated into the housing and/or into the housing part and a functional state is detectable by checking the electrical resistance of the electrically conductive element (para 42, measurement data determined by detector outwardly by electrical means, para 29, blind spot occurs at the location where electrical supply line and mechanical retaining means for motor extend upwardly).
Regarding claim 6, Satzky discloses the optical acquisition device according to claim 5, wherein the at least one electrically conductive element is formed as a heating wire of a heating unit of the optical acquisition device (para 40, coils disposed on system, para 48, transformer link is formed by coils 72, 74).
Regarding claim 7, Satzky discloses the optical acquisition device according to claim 5, wherein the electrically conductive element is integrated in a meandering shape into the housing and/or the housing part (para 40,  coils disposed on system, para 48, transformer link is formed by coils 72, 74).
Regarding claim 8, Satzky discloses the optical acquisition device according to claim 1, wherein when an actual functional state deviating from the reference functional state of at least the housing part of the housing is detected, a control signal is generated, so that the light source unit is switched off (para 59, beam direction 24 moved in a plane and optical sensor 100 record data).
Regarding claim 9, Satzky discloses the optical acquisition device according to claim 1, wherein when an actual functional state deviating from the reference functional state of at least the housing part of the housing is detected, a control signal is generated, so that the light beams are emitted having reduced power of the light source unit (para 52, light 53 deflected by reflector element 80 through 180.degree, light 55 is slightly offset and state detected on account of reduced intensity of light and intensity of light 53, 55 measured by detector 52 is evaluated in control and evaluation unit 90 and when measured intensities below a specified threshold value).
Regarding claim 10, Satzky discloses the optical acquisition device according to claim 1, wherein the functional state is checkable in a driving mode of the motor vehicle and/or at a standstill of the motor vehicle (para 40, magnet can be  driven by coils and rotor acts in the manner of rotor of an electric motor, para 48, magnet 48 which driven in manner of an electric motor by means of coils 38).
Regarding claim 11, Satzky fails to disclose the optical acquisition device according to claim 1, wherein upon occurrence of the actual functional state deviating from the reference functional state, an item of functional state information is generated for a control unit of the optical acquisition device and/or the motor vehicle.
In analogous art, Bony discloses the optical acquisition device according to claim 1, wherein upon occurrence of the actual functional state deviating from the reference functional state, an item of functional state information is generated for a control unit of the optical acquisition device and/or the motor vehicle (para 50, reflector 5.1 is deflected in one direction due to the arrangement of the second reflector 5.1 described above, which deviating from main radiation direction s of the lamp module 1, para 17, light radiation reflected by means of the optical component deviating from a main radiation direction of lamp module, para 34, vehicle headlight 1.1 comprises a housing 1.1.1, the lamp module 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate light distribution  as taught by Bony to use emitted light radiation is able to be deflected that a depiction of the light source unit is able to be generated outside of running light distribution [Bony, paragraph 0015].
Regarding claim 12, Satzky discloses the optical acquisition device according to claim 11, wherein the item of functional state information is an error message displayable on a display unit of the motor vehicle.
In analogous art, Bony discloses the optical acquisition device according to claim 11, wherein the item of functional state information is an error message displayable on a display unit of the motor vehicle (para 12, display device that display to the driver the operational state of a lamp).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for the detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate a running light distribution  as taught by Bony to use emitted light radiation that deflects a part of the emitted light radiation to generate outside of the running light distribution  to an illumination device of a motor vehicle [Bony, Abstract].
Regarding claim 13, Satzky discloses the optical acquisition device according to claim 1, wherein the functional state of the housing and/or the housing part is checkable at predetermined time intervals (para 63, determine the point in  time at which a certain vehicle type passed, para 52, evaluation unit 90 measured intensities are below a specified  threshold value, measurement data obtained are no longer taken into account in the evaluation).
Regarding claim 14, Satzky discloses a motor vehicle having an optical acquisition device according to claim 1 (Fig. 1, para 47, optical sensor 100, light source 20, detector 50).
Regarding claim 15, Satzky discloses a method for operating an optical acquisition device for a motor vehicle (Fig. 1, para 47, optical sensor 100, light source 20, detector 50), comprising: 
emitting light beams through a housing part of a housing, from the housing into surroundings of the motor vehicle (para 51, housing 60, outlet region 61, light pulses 22 from light source 20 pass in an outward direction, and light pulses 26 reflected by an object 10), using a light source unit of the optical acquisition device arranged in the housing of the optical acquisition device (para 53, optical sensor 100 monitored all around, over entire angular range of 360.degree, para 57, light beam is transmitted obliquely from base or from upper plane).
Satzky specifically fails to disclose checking a functional state of the housing by a checking unit; and generating a control signal when an actual functional state of the housing deviating from a reference functional state is detected.
In analogous art, Bony discloses checking a functional state of the housing by a checking unit; and generating a control signal when an actual functional state of the housing deviating from a reference functional state is detected (para 50, reflector 5.1 is deflected in one direction due to arrangement of second reflector 5.1 described above, which deviating from main radiation direction s of lamp module 1, para 17, light radiation reflected by means of optical deviating from a main radiation direction of lamp module, para 34, vehicle headlight 1.1 comprises a housing 1.1.1, the lamp module 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector for the detection of light pulses reflected by objects in the observed region disclosed by Satzky to use light source that emits a light radiation to generate a running light distribution  as taught by Bony to use emitted light radiation is able to be deflected in such a way that a depiction of the at least one light source unit is able to be generated outside of the running light distribution [Bony, paragraph 0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689